Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 1 of 6 Pageid#: 1478




                            IN THE UNITED STATES DISTRICT COURT FOR
                                THE WESTERN DISTRICT OF VIRGINIA
                                       ROANOKE DIVISION


  MOUNTAIN VALLEY PIPELINE, LLC, )
                                 )
             Plaintiff,          )
                                 )
  v.                             )                         Case No. 7:20-cv-135
                                 )
  13.47 ACRES OF LAND, OWNED BY )
   JOHN COLES TERRY, III,        )
                                 )
             Defendant.          )


                        RESPONSE OF MOUNTAIN VALLEY PIPELINE, LLC
                          TO MOTION FOR TEMPORARY INJUNCTION

                       Plaintiff, Mountain Valley Pipeline, LLC (“MVP”), by counsel, submits

 this response to the motion for temporary injunction, Dkt. No. 22, filed by defendant John

 Coles Terry, III (“Terry”).

                       1.     In his motion, Terry asks the Court to enjoin MVP from performing

 blasting work on his property. Terry does not allege that MVP is performing work

 outside the approved route. And Terry admits that the Federal Energy Regulatory

 Commission is allowing the work to proceed. In fact, Terry states that he filed an

 emergency motion with FERC last week, asking the agency to stay blasting on his

 property. Dkt. No. 22 at 2.




 Abingdon: 1158911-1
Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 2 of 6 Pageid#: 1479




                       2.   Terry alleges that he was not provided with notice of the blasting

 work on his property. This is not correct. As shown by Terry’s own filings, Terry was

 provided advance notice of the work. Dkt. No. 22-4.

                       3.   In any event, all issues as to the propriety of construction work on

 the project are within the exclusive jurisdiction of FERC. In the Certificate Order, FERC

 approved the project, including work across Terry’s property and the methods of

 construction. The Court of Appeals denied the petitions by various groups to overturn

 FERC’s decision. Appalachian Voices v. FERC, No. 17-1271, 2019 WL 847199 (D.C.

 Cir. Feb. 19, 2019). That decision is final.

                       4.   Under the Natural Gas Act, this Court has jurisdiction to hear cases

 by certificate holders to condemn property for approved routes. 15 U.S.C. § 717f(h).

 The Court also has jurisdiction to enforce FERC’s orders. 15 U.S.C. § 717u. The Court

 does not have jurisdiction to revise or modify those orders. Because Terry’s motion

 seeks to relitigate issues involving the approved route for the project, the motions should

 be denied.

                       5.   The Court is familiar with the history of this case:

                               On January 31, 2018, the Court entered a memorandum opinion

                                and order granting MVP’s motion for partial summary judgment

                                and conditionally granting MVP’s motion for immediate

                                possession. The Court denied the defendants’ motions to stay.

                                Dkt. Nos. 339, 340 in 7:17-cv-00492.



                                                    2
 Abingdon: 1158911-1
Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 3 of 6 Pageid#: 1480




                               Defendants appealed the Court’s ruling to the Fourth Circuit.

                                No. 18-1159(L).

                               The Fourth Circuit affirmed this Court’s decision. Mountain

                                Valley Pipeline, LLC v. 6.56 Acres, 915 F.3d 197 (4th Cir. 2019).

                               The Supreme Court of the United States denied certiorari.

                                Givens v. Mountain Valley Pipeline, LLC, 140 S. Ct. 300 (2019).

 The decisions holding that MVP has the right to condemn the approved route and

 granting MVP immediate possession are final.

                       6.   During the course of the project, various landowners, have filed

 numerous motions to stop work on the project. All of these motions have been denied.

                               Mountain Valley Pipeline, LLC v. Easements to Construct, No.

                                7:17-cv-492-EKD, Dkt. No. 339 at 9-15 (W.D. Va. Jan. 31,

                                2018) (denying various motions to stay condemnation

                                proceedings).

                               Mountain Valley Pipeline, LLC v. Easements to Construct, No.

                                7:17-cv-492-EKD, Dkt. No. 415 (W.D. Va. Feb. 20, 2018)

                                (denying motions to stay immediate possession pending appeal).

                               Berkley v. Mountain Valley Pipeline, LLC, No. 18-1042, Doc. 30

                                (4th Cir. Feb. 15, 2018) (denying emergency motion for stay of

                                immediate possession (Doc. 21-1), which argued that the

                                delegation of eminent domain power under the Natural Gas Act

                                is unconstitutional).

                                                        3
 Abingdon: 1158911-1
Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 4 of 6 Pageid#: 1481




                               Mountain Valley Pipeline, LLC v. Erickson, No. 18-1165, Doc.

                                12 (4th Cir. Feb. 16, 2018) (denying motion for stay of

                                immediate possession pending appeal).

                               Mountain Valley Pipeline, LLC v. 0.335 Acres, No. 18-1175,

                                Doc. 42 (4th Cir. Mar. 5, 2018) (denying motion for stay of

                                immediate possession pending appeal).

                               Appalachian Voices v. FERC, No. 17-1271 (D.C. Cir. Feb. 2,

                                2018) (denying motions for stay of certificate order).

                               Blue Ridge Envtl. Defense League v. FERC, No. 18-1002 (D.C.

                                Cir. Feb. 2, 2018) (denying motion to stay certificate order).

                               Appalachian Voices v. FERC, No. 18-1006 (D.C. Cir. Feb. 2,

                                2018) (denying motion to stay certificate order).

                               Mountain Valley Pipeline, LLC v. 0.15 Acres (Hamm), No. 7:19-

                                cv-181-EKD, Dkt. No. 41 (W.D. Va. Jan. 22, 2020) (denying

                                motion to stay condemnation proceeding).

                               Mountain Valley Pipeline, LLC v. 4.72 Acres (Vest), No. 7:18-cv-

                                647-EKD, Dkt. No. 77 (W.D. Va. Mar. 28, 2021) (denying

                                emergency motion to prevent or restrict work and motion to stop

                                work).

                       7.   A district court’s jurisdiction in cases involving the Natural Gas Act

 is two-fold. A district court may hear and determine proceedings to condemn land for an

 approved project, and it may enforce FERC orders. 15 U.S.C. §§ 717f(h) and 717u. A

                                                    4
 Abingdon: 1158911-1
Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 5 of 6 Pageid#: 1482




 district court does not have jurisdiction to revise or modify FERC orders. Berkley v.

 Mountain Valley Pipeline, LLC, No. 7:17-cv-00357, 2017 WL 6327829 (W.D. Va. Dec.

 11, 2017), aff’d, 896 F.3d 624 (4th Cir. 2018), cert. denied, 139 S. Ct. 941 (2019);

 Mountain Valley Pipeline, LLC v. 4.72 Acres (Vest), No. 7:18-cv-647-EKD, Dkt. No. 77

 at 8 (W.D. Va. Mar. 28, 2021) (holding that this Court “lacks jurisdiction to halt work or

 to impose other conditions . . . on MVP’s construction activities”).

                       8.   FERC has approved construction on Terry’s property, and all of the

 work being performed is within the scope of that approval. As a result, the Court does

 not have jurisdiction to enjoin or restrict that work.

                       9.   For these reasons, Terry’s motion should be denied.

                                                Respectfully submitted,

                                                MOUNTAIN VALLEY PIPELINE, LLC

                                                By Counsel

 Wade W. Massie
  VSB No. 16616
 Seth M. Land
  VSB No. 75101
 PENN, STUART & ESKRIDGE
 P. O. Box 2288
 Abingdon, VA 24212
 Telephone: 276-628-5151
 Facsimile: 276-628-5621
 wmassie@pennstuart.com
 sland@pennstuart.com

 By /s/ Wade W. Massie
        Wade W. Massie




                                                   5
 Abingdon: 1158911-1
Case 7:20-cv-00135-EKD-RSB Document 24 Filed 08/11/21 Page 6 of 6 Pageid#: 1483




                                  CERTIFICATE OF SERVICE

            I hereby certify that, on this 11th day of August, 2021, the foregoing document

 was electronically filed with the Clerk of the Court using the CM/ECF system, which will

 send notification of such filing to counsel of record.


                                                       /s/ Wade W. Massie
                                                          Wade W. Massie




                                                 6
 Abingdon: 1158911-1
